Citation Nr: 1343272	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  05-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for transient ischemic attacks (TIAs), to include claimed as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1966 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran appeared at the RO and testified in hearings before a Decision Review Officer of the RO in February 2006 and November 2007 (the second hearing was scheduled due to technical difficulties in the initial hearing); transcripts of the hearing are of record.  In October 2010, the Board sought (and in May 2011 received) an advisory medical opinion from the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901(a). 

A November 2011 Board decision denied the Veteran service connection for TIAs.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted a Joint Motion For Partial Remand of the parties (VA Secretary and the Veteran), vacated that portion of the Board's November 2011 decision that denied service connection for TIAs, and remanded the case to the Board for readjudication consistent with the Joint Motion. 

In May 2013, the Board requested another VHA advisory medical opinion.  Such opinion was received in June 2013; but it was returned for clarification (which was received in August 2013).  The Board has furnished the Veteran and his representative each a copy of the VHA opinions and afforded them opportunity to respond, in accordance with 38 C.F.R. § 20.903.  The Veteran's representative subsequently submitted a response brief in November 2013.  


FINDING OF FACT

TIAs are not shown to have had onset during service; TIAs were not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and TIAs are not shown to be related to an injury, disease, or event in service, or to have been caused or aggravated by a service-connected disability.   

CONCLUSION OF LAW

Service connection for TIAs, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters dated in August 2003, April 2005, and March 2006.  The Veteran was notified of the evidence needed to substantiate claim of service connection for TIAs; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The March 2006 notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability. 

To the extent that two of the VCAA notice letters came after the initial adjudication of the claim in February 2004, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing defect was cured, however, because after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by supplemental statements of the case dated in April 2006 and October 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Furthermore, under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As is noted above, the Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in February 2006 and November 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearings, the DRO indicated that the hearing would focus on the issue of service connection for TIAs (among other issues no longer on appeal), and discussed the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearings by an accredited representative from Disabled American Veterans.  The representative and the DRO asked questions to ascertain the nature and etiology of the TIAs.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
The RO has also obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has submitted post-service private medical records to include a medical opinion from N.D. Stolzberg, M.D.  He has not identified any additional available evidence that remains outstanding.  

The RO arranged for the Veteran to be examined in August 2003 (with addendum in September 2003), to ascertain the nature and etiology of the TIAs.  Then, in October 2010 and in May 2013 (with an addendum in August 2013), the Board sought VHA medical advisory opinions (from a cardiovascular disease expert and cardiologist), to further address the etiology of the TIAs.  The opinions received are adequate for rating purposes, as they reflect familiarity with the record, and include a detailed explanation of rationale, with citation to (and inclusion of copies from) medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in this matter that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as brain hemorrhage or organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
Further, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks service connection for TIAs to include as secondary to his service-connected posttraumatic stress disorder (PTSD) and hypertension.  At the DRO hearings he testified that he had medication for hypertension prescribed 15 to 16 years earlier, that he had PTSD diagnosed 6 or 7 years earlier, and that he was told by physicians that his strokes were stress-related.  

The Veteran served on active duty from August 1966 to August 1969.  His STRs are silent for any complaints, findings, treatment, or diagnoses relating to TIAs.  Thus, on the basis of the STRs alone, TIAs are not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established. 

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  He is competent to describe TIAs, even though the symptoms were not recorded during service.  However, the STRs lack the documentation of the combination of manifestations sufficient to identify TIAs and sufficient observation to establish chronicity during service.  Thus, chronicity in service is not adequately supported by the STRs.  Further, the Veteran is not claiming to have experienced TIAs or symptoms thereof during service or for many years thereafter.  The onset of TIAs was apparent many years later.  The Veteran was separated from active service in August 1969, and medical records appear to indicate that his initial TIA was not until the early 1980s (although there is no actual documentation in the record concerning the Veteran's claimed first TIA).  Thus, there is no evidence of continuity of symptomatology to support the claim of service connection for TIAs.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for TIAs based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Further, even if not confirmed, such reports of an initial TIA coming more than 10 years after service separation are well beyond the one year presumptive period for brain hemorrhage/nervous system disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for TIAs on a chronic disease presumptive basis is not established. 

The Board nest turns to the question of whether service connection for TIAs may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) or 38 C.F.R. § 3.310 (secondary service connection) it is shown to be related to service.  The pertinent evidence regarding these theories of entitlement is as follows.  

The record shows findings of hypertension as early as in June 2000.  In a May 2003 statement, Dr. Stolzberg, the Veteran's private physician, provided the following in support of his claim:

[The Veteran] suffers from post-traumatic stress disorder and depression.  He has a number of comorbid medical illnesses, which can be related to and/or exacerbated by PTSD... he suffers from symptoms of ...hypertension, which is also worsened by emotional stress as well.  In addition, he has suffered from lacunar infarcts in the past a well as some TIAs.  Of note, he has only had episodes of TIA during times when his PTSD has been more florid, and he has more notable flashbacks and nightmares.

In an August 2003 statement, Dr. Stolzberg opined that there was no direct way to prove the relationship between the Veteran's PTSD and several of his physical conditions.  Nonetheless, in the several years he had seen the Veteran, he noticed that a number of his complaints were worse during times when he manifested increased depression and anxiety.  It was noted that the Veteran reported his blood pressure rose considerably during periods of extreme anxiety, stress, and flashbacks.  

In an August 2003 VA examination report, a VA examiner addressed the Veteran's high blood pressure and stroke, and made the following findings:  the Veteran had essential hypertension; his PTSD could sometimes exacerbate his hypertension in an episodic fashion, that was self-limiting, and that had not caused any residuals as a result of his high blood pressure; the Veteran presently had extremity neuropathy of unclear etiology; there was no neurological sequela from the stroke alleged to have occurred back in 1983; there was no specific evidence to substantiate the Veteran's primary care physician's mention of some lacunar infarcts and transient ischemic attacks; even if there was a history of a real cerebrovascular accident in the past, there were no residuals at present from this, and there was no medical literature showing a direct relationship between strokes and PTSD; and there was also no exacerbation of the "stroke" as a result of his PTSD. 

In a September 2003 addendum to the August 2003 VA examination report, the examiner explained that, with respect to hypertension, "there were no specific baseline manifestations elicited from the above evaluation other than the mentioned renal insufficiency.  [The Veteran's] episodic PTSD exacerbations marked by anxiety symptoms can only episodically worsen his blood pressure control but not likely to consequently cause any end organ damage that can be objectively measured."   

In October 2010, the Board sought a VHA advisory medical opinion from an expert.  The opinion request asked whether it was at least as likely as not (i.e., a 50 percent or better probability) that any current cardiovascular disability (specifically, hypertension and/or TIAs) was caused or aggravated (i.e., chronically worsened) by the Veteran's service-connected PTSD?  If the opinion was that the Veteran's PTSD did not cause, but aggravated, his hypertension and/or TIAs, the examiner was to specify, so far as possible, the degree of disability (pathology/impairment) that resulted from such aggravation.  In explaining the rationale for the opinion, the consulting expert was asked to comment on each opinion in support of, and against, the Veteran's claim already in the claims file, expressing agreement or disagreement with the conclusions reached, and explaining the reasoning [for agreement or disagreement] in detail.  

In a VHA opinion dated in May 2011, a board-certified cardiovascular disease expert, opined that there was not likely a causal or aggravating relationship between the Veteran's PTSD and the TIAs.  The expert provided the following explanation of rationale:

While a link is suggested between overall cardiovascular risk and PTSD, studies have examined overall mortality and/or incidence of ischemic heart disease.  No data of substance was found in a search of the literature to suggest impact on cerebral events or stroke, and none related to TIA.  The patient's reports of transient neurologic symptoms are quite unusual, despite putative association with circumstances of flashbacks and anxiety events, and very short lived.  TIAs are conventionally considered atherothrombotic events, unrelated to BP [blood pressure] elevations.  Severe hypertension can produce encephalopathy and clouding of mentation, but requires sustained and severe elevation of blood pressure.  The relatively moderate elevation of BP reported with these episodes would be expected a secondary stress response but cannot be invoked as a cause of TIA.  The remote and truly cryptogenic stroke more than 20 years ago cannot be related to either hypertension or PTSD. 

In May 2013, the Board sought another VHA advisory medical opinion from an expert.  It was asked whether it was at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's diagnosed TIAs were aggravated (i.e., an irreversible worsening beyond the natural clinical course and character of the condition, as contrasted to a temporary worsening of symptoms) by his service-connected hypertension.  If the opinion was that the hypertension aggravated the TIAs, the examiner was asked to specify, so far as possible, the degree of disability (pathology/impairment) that resulted from such aggravation.   

In a VHA opinion dated in June 2013, a cardiologist opined that although the cause of the TIA in the Veteran was not clearly established, it was unlikely (less than a 50 percent probability) that it was the result of hypertensive vascular disease.  The expert explained in great detail, with reference to and inclusion of pertinent medical abstracts, the evolving definition and nature of TIAs and its symptoms and causes.  Then, the expert reviewed the Veteran's medical records and noted the particular "significant observations" that had a bearing on the ultimate conclusion, such as the Veteran's initial stroke/TIA occurring prior to his diagnosis of hypertension, which was mild and controlled on monotherapy, and the fact that there was no significant atherosclerosis found in a carotid ultrasound.  The expert also remarked that the Veteran's TIAs were, by definition, transient events that resulted in no neurologic damage, and that the Veteran's symptoms were temporary and there was no evidence for irreversible neurologic condition or permanent neurologic damage.  In other words, there was no resulting disability from his TIAs.  

In an August 2013 addendum to his previous opinion, which was sought because the expert did not ultimately address the question of aggravation, the expert clarified that based on his review the Veteran's service-connected hypertension did not aggravate his TIAs as there was no resulting disability from the TIAs.  

Having considered the foregoing medical evidence and statements of the Veteran, the Board finds that the record clearly does not show, nor was it alleged, that the Veteran's TIAs are directly related to his period of active service.  Hence, service connection for TIAs on the theory of direct service connection is not established under 38 C.F.R. § 3.303(d).  

The Board now considers the merits of the Veteran's primary claim, which is based on a secondary service connection theory of entitlement under 38 C.F.R. § 3.310.  As was noted previously, he contends that his TIAs are secondary to his service-connected PTSD and hypertension (for which service connection was established on a secondary basis, as due to PTSD).  

The record, as summarized above, contains statements from a private physician and a VA examiner, as well as two different VHA consulting experts.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In general, the medical opinions addressing the issue of secondary service connection for TIAs are unfavorable to the Veteran's claim, with the exception of the private statements of Dr. Stolzberg.  The opinions of the VA examiner and the VHA experts warrant substantial probative weight, particularly as they involved a careful review of the entire record and consideration of the degree of likelihood that the Veteran's TIAs were related (i.e., both causally and by aggravation) to PTSD and to hypertension, as claimed.  Further, the opinions explored the nature and symptom manifestations of TIAs, and provided an explanation of rationale for the unfavorable conclusions reached.  The opinions addressed the relationships between TIAs and PTSD as well as between TIAs and hypertension.  
Dr. Stolzberg, on the other hand, provided statements that were more in the nature of observations (he noted that TIAs appeared to occur when PTSD symptoms were more "florid") than medical conclusions drawn from such observations, and there was no indication that his statements were based on a comprehensive review of the Veteran's medical record.  Moreover, Dr. Stolzberg declared that there was no direct way to prove a connection between the Veteran's PTSD and his physical conditions.  He also appears to have no particular expertise in the area of medicine involving TIAs, as he was a practitioner in a family care office, in contrast to the VHA experts with specialization in the study of cardiology.  The Veteran contends in essence that Dr. Stolzberg's assertions, to the effect that TIAs happened when PTSD was exacerbated (and therefore TIAs were secondary to PTSD), are sufficient to substantiate his claim.  However, concurrent manifestations from two different conditions do not prove one caused or aggravated the other.  Moreover, without a clear and articulated opinion, rationale to support such an opinion, and evidence of specialization in TIAs and related conditions, Dr. Stolzberg's statements are not as probative, and thus do not carry as much evidentiary weight, as the VA and VHA opinions on the critical secondary service connection issue at hand.  Those opinions, which cite to supportive clinical data and refute a nexus between TIAs and both PTSD and hypertension, on both causal and aggravation grounds, are more persuasive evidence than Dr. Stolzberg's statements.  

To the extent the Veteran asserts that there is an association between his TIAs and service-connected disability, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of TIAs, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), a TIA is not a condition found under caselaw to be capable of lay observation, and the determination as to the presence of TIAs therefore is medical in nature and not capable of lay observation.  That is, the question of whether such TIA symptoms are brought on, or increased, by another disability such as PTSD or hypertension constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  Therefore, to the extent the Veteran's statements are offered as proof of the relationship (causally or by aggravation) between TIAs and either PTSD or hypertension, the statements are not competent evidence, and must be excluded.  That is, they are not admissible as evidence, and the statements cannot to be considered as competent evidence favorable to claim. 

The medical opinions provided by the VA examiner and VHA experts, on the other hand, are based on a review of the onset, clinical course, and status of the Veteran's TIAs.  Those examiners are qualified by education and training to offer medical opinions on the etiology of the TIAs, and they concluded that it was not at least as likely as not that the TIAs were caused or aggravated by PTSD or by hypertension, as claimed.  This evidence opposes rather than supports the claim. 

As the preponderance of the evidence is against the Veteran's claim under the theory of secondary service connection under 38 C.F.R. § 3.310, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, considering all applicable theories of entitlement, service connection for TIAs is not warranted.  


ORDER

The appeal seeking service connection for TIAs, to include as secondary to service-connected disability, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


